Manly, J.
The. exceptions made to the ruling of the Judge below’, On the formation of the jury, cannot avail the prisoner.' , .
Both the men, when tendered, were rejected by peremptory challenges.
The challenges of this kind had not ¿teen exhausted at the completion of the jury, (only 21 having been made) so.that no one was upon the jury against the prisoner’s will. If, therefore, an error was committed in tendering a man, it did the prisoner no wrong. It is due, however, to state that no error, of which the prisoner can complain, is apparent upon the record. The subject of challenges to jurors, underwent in this Court so fall an.examination in the case of Benton, 2 Dev. and Bat., 196, and the principles then discussed and announced, have been so.often re-affirmed and illustrated by subsequent cases, that we deem it unnecessary to enter upon it anew. Several of the later cases will be found ' collected in the note to Benton’s case, (second edition.)
The instructions given by the Court, on the principal ground of defense taken by the prisoner’s counsel, are in fe'rict conformity to law.
*99Theso-principles are oí common learning. 1 Hale, 462.
The Court was requested to charge the jury, that there-was ho evidence of a combination. This the Court declined — and, as we think, properly declined. There was. evidence, and abundant evidence, as we {.Link.
We have examined the whole record in this case, and do not find any error. ‘ Let this opinion be certified, to the end that the Court below may proceed according t« law. .